Name: Council Regulation (EEC) No 599/84 of 5 March 1984 amending Regulation (EEC) No 320/84 as regards provisional total allowable catches for 1984, the provisional share of these catches available to the Community and the allocation of that share between the Member States for certain stocks and groups of fish stocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67/ 10 Official Journal of the European Communities 9 . 3 . 84 COUNCIL REGULATION (EEC) No 599/84 of 5 March 1984 amending Regulation (EEC) No 320/84 as regards provisional total allowable catches for 1984, the provisional share of these catches available to the Commu ­ nity and the allocation of that share between the Member States for certain stocks and groups of fish stocks whereas Regulation (EEC) No 320/84 should there ­ fore be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 320/84 is hereby amended as follows :  page 7 from 'Sprat III a ' and page 8 of Annex I is replaced by Annex I to this Regulation,  page 29 of Annex II is replaced by Annex II to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 2, 3 , 4 ( 1 ) and 1 1 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 320/84 (2) fixed, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, the provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the alloca ­ tion of that share between the Member States and the conditions under which the total allowable catches may be fished ; Whereas, in accordance with the procedure provided for by the Fisheries Agreement with Spain, consulta ­ tions have taken place between that country and the Community concerning their mutual fishing rights for 1984 ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 March 1984. For the Council The President M. ROCARD (') OJ No L 24, 27 . 1 . 1983 , p . 1 . (2) OJ No L 37, 8 . 2. 1984, p . 1 . 9 . 3 . 84 Official Journal of the European Communities No L 67/ 11 ANNEX 1 Total allowable catches (TACs) by stock and by area for 1984 and shares available to the Community Species ICES or NAFO division TAC 1984 (tonnes) Shares available to the Community for 1984 (tonnes) Sprat III a 58 000 0 38 150 Sprat III b, c, d 57 900 ( ¢) 4 100 Sprat II a (EC zone) ; IV 205 000 (') 1 75 000 Sprat VII d, e 20 000 C) 20 000 Horse-mackerel II a (EC zone) ; IV (EC zone) ; VI ; VII ; VIII (EC zone) 181 000 3 75 000 Hake III a ; III b , c , d (EC zone) 1 300 0 1 300 Hake II a (EC zone) ; IV 2 140 0 2 140 Hake V b ; VI ; VII 19 910 0 15 830 Hake VIII (EC zone) 15 150 0 10 330 Anchovy VIII 32 000 3 000 Norway pout II a (EC zone) ; III a ; IV (EC zone) 380 000 0 340 000 Blue whiting IV (EC zone) ; VI ; VII ; XII (EC zone) ; XIV (EC zone) 497 000 262 000 Anglerfish (monkfish) V b (EC zone) ; VI ; VII ; VIII (EC zone ) 40 000 o 38 050 Megrim V b (EC zone) ; VI ; VII ; VIII (EC zone) 17 000 0 13 950 Sand-eel V a (EC zone) ; XIV (EC zone) 0 oo Sand-eel NAFO 1 0 oo Redfish V (EC zone) ; XIV (EC zone) 58 900 58 500 (a) Redfish NAFO 1 10 000 10 000 Redfish NAFO 3 Ps 18 000 2 000 Greenland halibut V (EC zone) ; XIV (EC zone) 3 800 3 200 Greenland halibut NAFO 1 20 000 7 250 0 Atlantic halibut V a (EC zone); XIV (EC zone) 200Q 200 Atlantic halibut NAFO 1 1 200 ( ¢) 1 000 Northern deepwater V a (EC zone) ; XIV (EC zone) 5 245 2 570 prawn 1 \II Northern deepwater NAFO 1 29 925 29 025 prawn \ Common prawn French Guyana oo 1 500 O Herring III a 58 200 ( ¢) 24 700 Herring III b , c , d (EC zone) 36 900 34 900 Herring II a (EC zone) ; IV ; VII d 0 34 300 (c) Herring V b (EC zone), VI a (north) (8), VI b 64 020 56 000 Herring VI a (south) O, VII b , c 12 000 12 000 Herring VI a (Clyde stock) ( 10) 2 500 (*) 2 500 Herring VII a (") (Mourne stock) ( 12) 600 600 Herring VII a (") (Man stock) (n) 2 400 2 400 Herring VII e, f 500 (') 500 Herring VII g to k ( 14) 8 100 8 100 Atlantic wolfish NAFO 1 6 000 6 000 Capelin II b 0 on Capelin V (EC zone) ; XIV (EC zone) 106 250 99 250 (") Atlantic salmon III b, c , d (EC zone) 920 O 920 Atlantic salmon NAFO 1 west of 44 °00'W, within 40 miles of baselines 0 1 190(d) No L 67/ 12 Official Journal of the European Communities 9 . 3 . 84 ANNEX II Stock Member State 1984 quota (tonnes)Species Geographical region ICES or NAFO division Blue whiting North Sea ; Rockall ; West Scotland ; Irish Sea ; West Ireland and Porcupine Bank ; South Ireland ; Bristol Channel ; English Channel ; North Azores ; East Green ­ land IV (EC zone) ; VI ; VII ; XII (EC zone) ; XIV (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 262 000 I EEC total 262 000 Anglerfish (monkfish) Faroe ; West Scotland ; Rockall ; Irish Sea ; West Ireland and Porcupine Bank ; South Ireland ; Bristol Channel ; English Channel ; Bay of Biscay V b (EC zone) ; VI ; VII ; VIII (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg ­ Netherlands United Kingdom Available for Member States 2 750 (') 560 25 930 2 750 560 5 500 EEC total 38 050 (') Megrim Faroe ; West Scotland ; Rockall ; Irish Sea ; West Ireland and Porcupine Bank ; South Ireland ; Bristol Channel ; English Channel ; Bay of Biscay V b (EC zone) ; VI ; VII ; VIII (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 380 7 610 2 790 3 170 EEC total 13 950 0) Including 500 tonnes granted to Belgium for 1984 on an ad hoc basis .